Citation Nr: 1525657	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  13-18 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for depression, to include as secondary to service-connected bilateral patellofemoral syndrome.

2. Entitlement to a rating in excess of 10 percent for left knee patellofemoral syndrome.

3. Entitlement to a rating in excess of 10 percent for right knee patellofemoral syndrome.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1992 to February 1995.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The Veteran provided sworn testimony in support of her appeal during a hearing before the undersigned Veterans Law Judge in March 2015; the hearing transcript has been associated with the file and has been reviewed.  

The Board notes that in April 2015 the Veteran filed a substantive appeal of the RO's denial of service connection for hearing loss, tinnitus, and a back disability.  She requested a Board videoconference hearing and was informed in an April 2015 letter that she had been put on the list of persons wishing to appear for such a hearing.  Therefore, the Board will adjudicate those issues after the Veteran has been afforded her requested Board hearing.

The Veteran filed a claim for service connection for posttraumatic stress disorder (PTSD), anxiety disorder, insomnia, and seizure disorder in April 2015.  As the issues have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  The Board notes that the Veteran may withdraw her claims in writing if she so chooses to do so given the grant of her claim for service connection for depression below.

The issues of entitlement to ratings in excess of 10 percent for right and left knee patellofemoral syndrome being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's depression is secondary to her service-connected right and left knee patellofemoral syndrome.


CONCLUSION OF LAW

The criteria for service connection for depression have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2014).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran contends she is entitled to service connection for depression as secondary to her service-connected right and left knee patellofemoral syndrome.

The Veteran underwent a VA examination May 2011 at which the examiner opined that the Veteran's current depression and related anxiety is at least as likely as not caused by or as a result of her service-connected bilateral knee condition.  The examiner opined that psychological co-morbidities appear more likely than not secondary or perhaps predisposing the Veteran to depression.

In June 2011, a second VA examiner reviewed the Veteran's claims file and opined that the Veteran's depression is less likely than not caused by or a result of her service-connected bilateral knee condition.  

In a March 2015 letter, the May 2011 VA examiner reaffirmed his earlier opinion and noted that he incorrectly stated in his earlier report that the Veteran first saw a therapist at age 9, a fact later cited by the June 2011 VA examiner.

The Board finds that the opinions of the VA doctors are at least in equipoise.  Therefore, giving the Veteran the benefit of the doubt, the Board finds that the Veteran is entitled to service connection for depression.



ORDER

Service connection for depression is granted.


REMAND

A remand is required to ensure that there is a complete record upon which to decide the issues of entitlement to ratings in excess of 10 percent for right and left knee patellofemoral syndrome, so that the Veteran is afforded every possible consideration.  

The Veteran last underwent a VA examination of her knees in December 2010.  At her March 2015 Board hearing she indicated that her bilateral knee condition had worsened since that time.  Therefore, to ensure that the record reflects the current severity of the Veteran's condition, a more contemporaneous examination, with findings responsive to the applicable rating criteria, is needed to properly evaluate the Veteran's service-connected left and right knee patellofemoral syndrome.  Allday v. Brown, 7 Vet. App. 517, 526 (1995).

Further, a February 2013 VA treatment record indicates that the Veteran applied for Social Security disability benefits based on her knee and back conditions.  When VA is put on notice of the existence of potentially relevant SSA records, VA must try and obtain these records before deciding the appeal as part of the duty to assist.  See 38 C.F.R. § 3.159(c)(2) and (3) (2013); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370- 372 (1992).  On remand, those SSA records, including all adjudications and the underlying records, must be associated with the Veteran's file. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Social Security Administration and obtain a complete copy of any adjudication and the records underlying any adjudication for disability benefits.  All efforts to obtain Social Security records should be fully documented, and a negative response must be provided if records are not available.

2. Schedule the Veteran for a new VA examination to evaluate the current nature and severity of her right and left knee patellofemoral syndrome.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The complete claims file must be provided to the examiner for review in conjunction with the examination.  Any and all opinions must be accompanied by a complete rationale.

3. Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


